The named defendant’s motion to dismiss the plaintiff’s notice of petition for certification for appeal from the Court of Common Pleas in New London County is dismissed for the reason that, no petition for certification having been filed or granted, the matter is not pending in this court.
Victor J. Bowling, in support of the motion.
Submitted September 25
decided October 10, 1972
The motion by the plaintiff for an extension of time to October 20, 1972, for the filing of his petition for certification for appeal from the Court of Common Pleas in New London County is granted.